Citation Nr: 1202409	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for aortic stenosis, claimed as coronary artery disease, to include as secondary to service-connected diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for aortic stenosis.

A Travel Board hearing was held in March 2009 with the Veteran in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was subsequently remanded by the Board for additional development in October 2009.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

Aortic stenosis is etiologically related to the Veteran's service-connected hypertension.


CONCLUSION OF LAW

Aortic stenosis is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

C.  Evidence

Service treatment records are negative for any complaints, treatment, or diagnoses related to a heart condition.  The Veteran underwent an enlistment examination in October 1965 and a separation examination in October 1969.  No relevant abnormalities were noted during either examination.

Private treatment records dated July 1992 reflect diagnoses of calcification of the posterior leaflet of the mitral valve, mild to moderate aortic regurgitation, aortic sclerosis, and left ventricular hypertrophy.  

Additional private records dated January 2005 reflect a diagnosis of aortic stenosis, described by the treating physician as long-standing since the Veteran's youth.  The Veteran underwent a cardiac catheterization in March 2005, which revealed no coronary artery disease, but mild to moderate aortic stenosis was present.

A June 2006 letter from Dr. D.K.G. stated that the Veteran was diagnosed with diabetes in 1995.  Since then, he has had progression of aortic valvular disease.  He was also known to be hypertensive.  

The Veteran underwent a VA examination in August 2006.  The claims file was reviewed by the examiner, who noted the Veteran's diagnoses of aortic stenosis, diabetes, and hypertension.  The Veteran reported a recent history of cardiac catheterization.  Although records reflected a murmur present since youth, the Veteran was unsure of that.  On examination, the Veteran had a regular heart rate and rhythm, with a grade 2/6 systolic ejection murmur.  The murmur radiated into the carotids.  The examiner diagnosed aortic stenosis, but stated that it was not secondary to diabetes.  No rationale was provided, and the examiner did not opine as to the relationship, if any, between aortic stenosis and hypertension.

A note from Dr. D.J. dated August 2006 stated that the Veteran had severe aortic stenosis as a result of his diabetes and hypertension, but did not provide an accompanying rationale.  

The Veteran submitted another letter from Dr. D.K.G. dated September 2006.  He stated that the relevant medical literature confirmed that diabetics are predisposed to aggressive atherosclerosis, and that it was accepted dictum that diabetes is the most potent risk factor for coronary artery disease.  

Records dated May 2007 show the Veteran reported having a systolic murmur for years, and that it was first noted when he joined the Marines at age 18.  The treating physician recommended an aortic valve replacement.  In June 2007, the Veteran was diagnosed with aortic valve disease and underwent a valve replacement procedure.

The Veteran testified at a Board hearing in March 2009.  He had been treated by a heart specialist for about 10 years, and was also being seen by his primary care provider.  He had been told that his aortic stenosis and coronary artery disease were essentially linked.  He denied any heart-related complaints during service.  Rather, his condition had emerged only about 12 years earlier.  He had undergone a valve replacement, and was told by that physician that his diabetes was a factor in needing the replacement.

A VA opinion was obtained in November 2009.  The examiner reviewed the claims file, and noted that the Veteran had been diagnosed with diabetes at age 50.  He was diagnosed with hypertension 6 years before that.  A review of the literature showed that when aortic valve thickening and calcification became severe, the increased stiffness of the valve resulted in obstruction, causing aortic stenosis.  The Veteran's records reflect valve deterioration, and he was told in 2006 to consider surgery.  The examiner noted that while diabetes could contribute to calcification of the valve, he was diabetic for only 10 years prior to aortic valve replacement surgery.  Because the stenosis predated the diabetes by many years, stenosis of the aortic valve was not caused by or secondary to diabetes.  Rather, the calcification of the valve was mostly aggravated by elevated cholesterol, gender, smoking, and hypertension.  However, the percent of contribution could not be determined without resort to mere speculation.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for aortic stenosis is warranted.  The Veteran is currently diagnosed with the condition, and the evidence is at least in equipoise as to whether that disability is etiologically related to a service-connected condition.

As noted above, there are several opinions that address the etiology of the Veteran's condition.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

With respect to whether aortic stenosis is secondary to hypertension, the August 2006 VA examiner did not address this issue.  Dr. D.K.G. stated in September 2006 that diabetics are predisposed to atherosclerosis and coronary artery disease.  However, he does not specifically assert a nexus between the Veteran's aortic stenosis or coronary artery disease and service-connected hypertension.  In fact, the record indicates that the Veteran does not have a current diagnosis of coronary artery disease, but does have a history of aortic valve disease for which the Veteran underwent aortic valve replacement in June 2007.  Notably, a March 2005 cardiac catheterization found no significant coronary artery disease but did find mild to moderate aortic stenosis.  In this regard, the Board acknowledges the argument of the Veteran's representative in December 2011 that service connection should be awarded for coronary artery disease on a presumptive basis in light of recent regulatory changes.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes coronary artery disease but does not include, in pertinent part, hypertension.  The amended regulation was made effective August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).  However, as noted, there is no diagnosis of coronary artery disease, and as such, service connection is not in order.  

Dr. D.J. stated in August 2006 that stenosis was due to hypertension.  However, no rationale was provided for this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Similarly, the November 2009 VA examiner also attributed stenosis, in part, to the Veteran's hypertension, noting that the exact percent of contribution could not be determined.  The probative value of these opinions is limited.  Notably, the VA examiner was also asked whether the Veteran's hypertension was secondary to the Veteran's service-connected diabetes.  The Board observes that the grant of service connection for hypertension was on the basis that it was secondary to service-connected diabetes.  See August 2005 rating decision.  The November 2009 examiner found, however, that the Veteran's hypertension was not secondary to diabetes to include on the basis of aggravation.  Therefore, it appears that the RO denied the Veteran's claim for service connection for aortic stenosis on the basis that the Veteran's hypertension was, in fact, not related to his diabetes, and therefore, service connection would not be in order for any disability that was secondary to the hypertension.  However, there is no indication that sevice connection for hypertension has been severed.  The fact remains that service connection is in effect for hypertension, and there is competent and credible medical evidence that the eventual development of aortic valve stenosis was at least as likely as not secondary to hypertension despite the fact that the percent of contribution was undeterminable.  Thus, at this junction, the Board must conclude that the overall weight of the competent medical evidence is at least in equipoise as to whether the Veteran's stenosis is etiologically related to his service-connected hypertension.  Therefore, resolving all doubt in the Veteran's favor, service connection for aortic stenosis is warranted.

As service connection for aortic stenosis secondary to hypertension has been established, the question of whether stenosis is secondary to service-connected diabetes is moot.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this case, as noted above, the competent medical evidence of record is sufficient to establish service connection.  To the extent that this evidence is based upon the Veteran's statements, the Board finds those statements to be both competent and credible in that the Veteran reported a history of symptoms he is competent to identify, and those reports are generally consistent with the evidence of record.


ORDER

Service connection for aortic stenosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


